—Order of fact finding and disposition (one paper), Family Court, Bronx County (Harold Lynch, J.), entered on or about October 14, 1994, which found that respondent-appellant abused the child, and that both respondents neglected the child through a pattern of violent arguments and turmoil in the household, and placed the child with petitioner agency for a period of up to one year, unanimously affirmed, without costs.
The finding of abuse is supported by the evidence that during a violent quarrel, following a pattern of family violence, appellant recklessly threw a glass object that struck and injured the child, causing a fractured skull and permanent scarring (see, Matter of Tashyne L., 53 AD2d 629, 630). Appellant’s contention that the instant proceedings should have been adjourned is unpreserved by any request for such an adjournment after the Family Court was apprised of the status of the criminal case. Were we to reach the merits of the argument, we would find that the court acted properly (see, Matter of Germaine B., 86 AD2d 847, 848). Concur—Milonas, J. P., Rubin, Tom, Mazzarelli and Colabella, JJ.